--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lithium Technology Corporation 10-Q [lithium-10q_033111.htm]
Exhibit 10.40
 
LITHIUM TECHNOLOGY CORPORATION
10379B Democracy Lane
Fairfax, VA 22030






January __, 2011




________________, Managing Partner
FIDESSA Asset Management S.A.
16, rue Jean Pierre Brasseur
L-1258 Luxembourg




 
Re:
Issuance of Shares of Common Stock of Lithium Technology Corporation (the
 "Company")





Dear _________________,


This letter agreement (the “Agreement”) sets forth the terms and conditions
pursuant to which the Company is willing to issue shares of its Common Stock,
$.01 par value (“Common Stock”) to FIDESSA Asset Management S.A. (“FIDESSA”).


FIDESSA provided certain professional services to the Company pursuant to a
Professional Services Agreement entered into with the Company dated as of April
1, 2008 (the “Services Agreement”), including the introduction to the Company of
certain of its investors (the “FIDESSA Investors”) who purchased convertible
debt instruments from the Company (collectively, the “Debt Instruments”).  The
terms of such Debt Instruments include a maturity date of December 31, 2010 (the
“Maturity Date”) as well as the holder’s ability to convert the principal of and
accrued interest on the Debt Instrument into shares of the Company’s Common
Stock prior to the Maturity Date and to accelerate payment upon the occurrence
of an event of default by the Company.


In connection with certain proposed strategic transactions between the Company
and a strategic investor, the Company is required to restructure the terms of
its existing outstanding debt, including each Debt Instrument.  Such
restructuring includes the extension of each Debt Instrument’s Maturity Date to
July 1, 2013 (the “New Maturity Date”), the elimination of the holder’s right to
convert the principal of and accrued interest on each such Debt Instrument at
any time prior to the New Maturity Date and the waiver of the holder’s right to
accelerate payment of the Debt Instrument with respect to any prior events of
default (collectively, the “Amendments”).  The Amendments shall be set forth in
an Amended Debt Instrument entered into by the Company with each of the FIDESSA
Investors.


The Company and FIDESSA hereby agree to the following:


 
1.
In consideration of FIDESSA’s assistance in obtaining an executed Amended Debt
Instrument from each of the FIDESSA Investors and FIDESSA’s release of any
claims relating to the non-payment of any amounts owed or owing with respect to
FIDESSA’s services, the Company shall issue to FIDESSA a certificate for
20,198,224 shares of Common Stock at $.03 per share, for an aggregate amount
equal to Five Hundred Thousand Euros (€ 500,000) (the “Shares”).

 
 
2.
FIDESSA understands and agrees that: (i) the Shares have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) pursuant to an exemption from such registration
requirements; and (ii) any sale of such Shares made in reliance on Rule 144
under the Securities Act of 1933, as amended (the “Securities Act”) or a
successor rule thereto (“Rule 144”) may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of such
Shares under circumstances in which the seller (or the Person through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the United States Securities and
Exchange Commission (the “SEC”) thereunder.

 

 
 

--------------------------------------------------------------------------------

 
 
 
3.
FIDESSA understands and that the certificate(s) or other instruments
representing the Shares shall bear a restrictive legend in substantially the
following form (and a stop transfer order may be placed against transfer of such
stock certificates):

 
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SHARES UNDER SUCH ACT EXCEPT PURSUANT TO AN EXEMPTION FROM REGISTRATION
AVAILABLE UNDER SUCH ACT.
 
The Company shall, promptly following delivery by FIDESSA of certificates for
the Shares bearing a restrictive legend, issue a certificate without such legend
if, unless otherwise required by state securities laws, (i) such Shares are
registered for resale under the Securities Act, or (ii) after such holder
provides the Company with an opinion of counsel, which opinion shall be in form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale, assignment or transfer of the
Shares may be made without registration under the Securities Act.  The Company
acknowledges and agrees that FIDESSA may from time to time pledge pursuant to a
bona fide margin agreement with a registered broker-dealer or grant a security
interest in some or all of the Shares to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act.


 
4.
FIDESSA represents and warrants to the Company the following: (i) FIDESSA is
acquiring the Shares for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, FIDESSA
reserves the right to dispose of the Shares at any time in accordance with or
pursuant to an effective registration statement covering the Shares or an
available exemption under the Securities Act; (ii) FIDESSA is experienced in
evaluating companies such as the Company, is able to fend for itself in
transactions such as the one contemplated by this Agreement, has such knowledge
and experience in financial and business matters that FIDESSA is capable of
evaluating the merits and risks of FIDESSA’s prospective investment in the
Company, and has the ability to bear the economic risks of the investment; (iii)
FIDESSA has been afforded the opportunity to ask questions of the Company and
its management, and neither such inquiries nor any other due diligence
investigations conducted by FIDESSA or its advisors shall modify, amend or
affect FIDESSA’s right to rely on the representations and warranties contained
herein regarding the Company; (iv) FIDESSA understands that its investment in
the Shares involves a high degree of risk and FIDESSA has the financial
wherewithal to lose its entire investment, and it is in a position regarding the
Company, which, based upon economic bargaining power, enabled and enables
FIDESSA to obtain information from the Company in order to evaluate the merits
and risks of this investment; (v) FIDESSA has sought such accounting, legal and
tax advice, as it considered necessary to make an informed investment decision
with respect to its acquisition of the Shares; and (vi) FIDESSA understands that
no United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Shares, or
the fairness or suitability of the investment in the Shares, nor have such
authorities passed upon or endorsed the merits of the offering of the
Shares.  FIDESSA understands and acknowledges that the Company has not
undertaken and will undertake no efforts to comply with any laws of any
jurisdiction outside the United States relating to the issuance and sale of the
Shares.



 
5.
In consideration of the issuance of the Shares to FIDESSA, FIDESSA hereby
acknowledges and agrees that such issuance shall serve as a full and complete
settlement of any and all amounts owed or alleged to be owing to FIDESSA for any
services of FIDESSA prior to the date hereof.  Each of FIDESSA and its partners,
directors, officers and affiliates hereby releases, remises and forever
discharges the Company, its directors, officers and affiliates from any and all
actions, causes of action, suits, claims, liabilities, obligations or losses of
any kind or nature, whether at law or in equity, whether known or unknown, and
whether now existing or which may hereafter accrue by reason of any facts or
circumstances existing on, before, or after the date of this Agreement, relating
to any and all amounts owed or alleged to be owing to FIDESSA.


 
 

--------------------------------------------------------------------------------

 
 
If the foregoing terms and conditions are acceptable to FIDESSA, please indicate
your acceptance on behalf of FIDESSA below where indicated and return an
executed copy of this Agreement to the undersigned.  Should you have any
questions with regard to the foregoing, please feel free to contact the
undersigned with any questions.  Upon receipt of the executed Agreement, the
Company shall direct its transfer agent to issue a certificate for the Shares.
 
 

   
Very truly yours,
 
LITHIUM TECHNOLOGY CORPORATION
             
By:
       
Name:
Theo M.M. Kremers
     
Title:
Chief Executive Officer
 





CONFIRMED AND AGREED
as of the date written above:


FIDESSA ASSET MANAGEMENT S.A.



By:
/s/
 
Name:
   
Title:
   